Citation Nr: 0722037	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  06-33 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
traumatic hematoma, left knee. 

2.	Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for a 
right knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1956 to April 
1959.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2005 RO decision.  

In April 2007, the veteran testified in a video conference 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.


FINDINGS OF FACT

1.	By an unappealed April 1993 rating decision, the RO denied 
the veteran's claim for service connection for a left knee 
disability because there was no new and material evidence 
linking the disability to service.  

2.	By an unappealed April 1993 rating decision, the RO denied 
the veteran's claim for service connection for a right knee 
disability because there was no new and material evidence 
linking the disability to service.  

3.	Evidence received subsequent to the April 1993 RO decision 
is evidence not previously submitted to the RO.  The evidence 
relates to an unestablished fact necessary to substantiate 
the claim and presents a reasonable possibility of 
substantiating the veteran's claim.

4.	There is no medical evidence of record documenting 
treatment for an injury to the veteran's left knee in 
service.  

5.	The competent medical evidence relating the veteran's left 
knee disability to an in-service injury is in equipoise.

6.	There is no medical evidence of record documenting 
treatment for an injury to the veteran's right knee in 
service.

7.	There is no competent medical evidence relating the 
veteran's right knee disability to an in-service injury.


CONCLUSION OF LAW

1.	The April 1993 RO decision is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1992).  

2.	New and material evidence has been submitted and the claim 
of entitlement to service connection for hematoma, left knee 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2006).

3.	New and material evidence has been submitted and the claim 
of entitlement to service connection for a right knee 
disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).  

4.	A traumatic injury of the left knee is related to service.  
38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

5.	A right knee disability is not related to service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In the present 
case, the RO provided the veteran with notice of the VCAA in 
August 2005, prior to the initial decision on the claim in 
October 2005 and again provided notice in March 2006.  
Therefore, the timing requirement for a VCAA notice has been 
met and to decide the appeal would not be prejudicial to the 
claimant.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini, 18 Vet. App. at 
120-21.  

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notice advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in his possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4) (2006). 

In reviewing an application to reopen a claim of service 
connection, as is this case, the VA must notify a veteran of 
the evidence and information that is necessary to both reopen 
his claim and to establish his entitlement to the underlying 
claim for the benefit sought."  Kent v. Nicholson, 20 Vet. 
App. 1, 9 (2006).  The correspondence sent to the veteran in 
August 2005 includes information regarding what is considered 
new and material evidence.  

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  As the 
content requirements of the VCAA have been collectively 
satisfied in this case, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, DD Form 214, private medical 
records, and the VA medical records.  In addition, the RO 
held a hearing before the Board in April 2007 and scheduled a 
VA examination in May 2006.  The claimant has not made the RO 
or the Board aware of any other evidence relevant to this 
appeal that needs to be obtained.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to this claim.  
Accordingly, the Board will proceed with appellate review.  

NEW AND MATERIAL EVIDENCE

The veteran claims service connection for traumatic hematoma, 
left knee and a right knee disability.  Evidence must be new 
and material to reopen a previously disallowed claim.  The 
veteran was previously denied service connection for his knee 
disabilities in an April 1993 RO decision because there was 
no new and material evidence submitted to show that his knee 
disabilities were related to service.  The veteran did not 
appeal this decision and the decision became final.  See 38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156.  The 
Board will address the evidence submitted since the April 
1993 RO decision.  

The definition of "new and material evidence" was revised in 
August 2001.  For claims filed on or after August 29, 2001, 
as in this case, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In April 1993, the RO reviewed the veteran's service medical 
records, VA medical records and a VA Examination dated in 
March 1993.  

The veteran reported that he did not have a locked or trick 
knee when he entered service and his lower extremities were 
evaluated as normal.  The service medical records are silent 
for a left or right knee injury.  The separation examination 
is also silent for a left or right knee injury or disability.  

VA medical records reveal that the veteran fell on his left 
knee in December 1965 and had a contusion on his left knee.  
In January 1965, the veteran also fell on the ice injuring 
his left knee and was hospitalized with a traumatic 
hematosis.  

Medical records in December 1966 and January 1967 reveal that 
the veteran fell on his right knee and was treated for 
soreness in his knee.  The veteran also had complaints of and 
received treatment for pain in his right knee in October 
1972.  

A VA Medical Examination dated in March 1993 diagnosed the 
veteran with bilateral knee injuries, with significant 
subpatellar discomfort consistent with femoropatellar 
syndrome.  The examiner also noted significant history of 
instability of the veteran's left knee greater than his right 
knee.  An x-ray of the left knee appeared normal with mild 
spurring from the superior aspect of the patella.  

The RO found that based on the evidence of record in April 
1993, there was no new and material evidence of a right or 
left knee injury in service and his knee disabilities were 
not related to service.   

Since the April 1993 RO decision, a lay statement dated in 
August 2005 was submitted.  The statement was from a friend 
of the veteran who was stationed with the veteran in Bermuda.  
He indicated that the veteran fell in service down a steep 
embankment and landed on concrete.  The statement further 
describes that the veteran was injured and had to be taken to 
the infirmary for injuries to his legs and knees and was on 
crutches.  

Presuming that the statement is credible, the Board finds 
that the August 2005 lay statement from a friend of the 
veteran is new evidence because it has not been previously 
submitted to agency decision makers.  The statement is also 
material because it relates to whether the veteran had an in-
service injury to his knees, which is an unestablished fact 
necessary to substantiate his claim for service connection.  
The August 2005 statement is not cumulative or redundant of 
the evidence of record at the time of the April 1993 RO 
decision and raises a reasonable possibility of 
substantiating the claim by linking his bilateral knee injury 
to service.  

Accordingly, having determined that new and material evidence 
has been submitted, the veteran's claim for service 
connection for his bilateral knee disability is reopened and 
the Board will proceed to evaluate the merits of the claim on 
the basis of all evidence of record.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) citing Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) (the Board is required 
to decide whether new and material evidence has been received 
preliminarily to addressing merits).

SERVICE CONNECTION

The veteran asserts that he incurred a bilateral knee injury 
in service when he fell onto concrete in 1958 while stationed 
in Bermuda.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  To establish service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Private medical evidence dated in February 2006 indicated 
that the veteran had a slight varus deformity centered on the 
left knee.  The veteran's range of motion was 5 degrees to 
120 degrees.  There was some mild tenderness over the medial 
joint line and the lateral joint line.  X-rays demonstrated 
evidence of a varus deformity centered approximately two to 
three inches below the joint line.  There was some 
irregularity of the tibial cortex consistent with an old 
fracture that had healed in varus deformity and external 
rotation.  The physician's impression was that the veteran 
most likely had an unrecognized fracture that healed in 
slight malunion.  The physician supported the veteran's claim 
for service connection for his left knee based on the 
veteran's reported history of an in-service injury.  

In a May 2006 VA Compensation and Pension Examination a 
physician examined the claims file, the service medical 
records and the VA medical records.  The examiner considered 
the veteran's account of an in-service injury, but found that 
the veteran injured his left knee in January 1965 and his 
right knee in February 1967.  The veteran did not have pain 
in his knees from 1958 through 1966.  The veteran was 
diagnosed with posttraumatic degenerative arthritis, right 
knee with history of traumatic hemarthrosis.  The veteran was 
also diagnosed with posttraumatic degenerative arthritis, 
left knee with history of traumatic hemarthrosis and 
arthroscopic procedure.  It was the physician's opinion that 
the veteran's left and right knee disabilities were not 
incurred in or related to service.  

The Board finds that the medical evidence of record is in 
equipoise regarding the veteran's traumatic hematoma, left 
knee.  There is lay evidence of an in-service injury to the 
veteran's knees as presented in the August 2005 lay 
statement.  The VA examiner concluded that the left knee 
disability was not incurred in service, however, the private 
physician found that the veteran's left knee disability was 
incurred in service.  The Board finds the medical evidence in 
equipoise regarding the etiology of the veteran's left knee 
disability.  Accordingly, the evidence may not be said to 
preponderate against the veteran.  Therefore, the Board 
resolves the benefit of the doubt in favor of the veteran and 
grants service connection for traumatic hematoma, left knee.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Regarding the right knee, the Board finds that there is 
medical evidence of record of a right knee disability.  There 
is also lay evidence of an in-service injury to the veteran's 
knees as presented in the August 2005 lay statement.  The 
Board however notes that there is no evidence of a nexus 
between an in-service right knee injury and the current 
disability.  The VA medical examiner found that the veteran 
injured his right knee after service and the record is void 
of an opinion linking his right knee disability to service.  
The VA examiner indicated that there was no medical evidence 
of an in-service right knee injury or residuals when the 
veteran separated from service.  Additionally, the veteran 
did not experience pain in his right knee from 1958 to 1966, 
therefore it appears that the veteran's right knee injury, 
was acute and transitory and to have resolved without 
residual pathology.  

Therefore, the Board concludes that the preponderance of the 
evidence is against the veteran's claim of service connection 
for his right knee disability because there is no evidence of 
record that it was related to service.  As the benefit-of-
the-doubt rule does not apply, the veteran's claim must be 
denied as to his right knee disability.  Gilbert, supra.  


ORDER

Service connection for residuals of a left knee injury is 
granted.  

Service connection for right knee disability is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


